Luckert, J.,
concurring: I concur in the majority’s conclusion that L.M. has a constitutional right to trial by jury, but I base this conclusion on the rights guaranteed by § 5 of the Kansas Constitution Bill of Rights rather than the Sixth Amendment to the United States Constitution or §10 of the Kansas Constitution Bill of Rights, which are relied upon by the majority.
In my view, the considerations relevant to the application of the Sixth Amendment and § 10 to juvenile proceedings vary depending upon the nature of the offense charged and the juvenile’s prior adjudications. In many cases, the due process considerations discussed in McKeiver v. Pennsylvania, 403 U.S. 528, 29 L. Ed. 2d 647, 91 S. Ct. 1976 (1971), and Findlay v. State, 235 Kan. 462, 681 P.2d 20 (1984), remain largely unchanged under the Kansas Juvenile Justice Code (KJJC). As the dissent notes, the KJJC provides different procedures than those available in adult criminal prosecutions, including unique intake, predisposition, and disposition options. When these options apply and are utilized, the rationale of McKeiver and Findlay remains valid and applicable.
Nevertheless, for a discrete population of juvenile offenders, the KJJC’s procedural and substantive provisions do not differ from those for adult criminal prosecution in any material way. For example, because of an offender’s adjudicatory history or the nature of die offense, the unique intake procedures may not apply. K.S.A. *4752006 Supp. 38-2331(b) (juveniles who are fugitives, escapees, alleged sex offenders, violent individuals, or those with prior felony adjudications may be taken directly to secure facilities). From the point of arrest, the juveniles to whom the 38-2331(b) exceptions apply are treated much the same as an adult being prosecuted for the same crime, except the adult is entitled to a trial by jury and the juvenile is not, the juvenile is confined in a different secure facility than adults, and some procedures may vary in constitutionally insignificant ways. Granted, there is a difference in that once a juvenile offender is found guilty the juvenile may be held for a shorter period than an adult. Yet, a felony juvenile offender is confined to the custody of the state for significant periods of time— in some situations, for many years and for longer than some adults who receive a jury trial. Thus, for many juveniles in circumstances similar to L.M.’s, the denial of a jury trial is not constitutionally justified on due process grounds.
L.M. astutely recognizes this differentiation and makes an “as applied” due process argument, suggesting that even if the overall system maintains the qualities recognized in McKeiver and Find-lay, the system did not treat him in such a manner. In my view, we need not reach the “as applied” argument that would result in a case-by-case analysis because of the rights granted by § 5 of the Kansas Constitution Bill of Rights, which L.M. asserts as an independent source of his right to jury trial. Although the majority mentions § 5, it does not conduct an analysis under that provision; similarly, in Findlay this court mentioned but did not discuss § 5 in reaching the opposite result. The dissent in this case does not mention § 5.
Section 5 of the Kansas Constitution Bill of Rights provides that the right to jury trial shall be inviolate. As explained in one of the earliest cases applying this provision: *476Hence, the uncompromising language of the provision applies if an examination of history reveals there was a right at common law to a jury trial under the same circumstances. E.g., Craig v. Hamilton, 213 Kan. 665, 670, 518 P.2d 539 (1974).
*475“The constitutional provision that the right of trial by jury shall be inviolate . . . means that a jury trial is preserved in all cases in which it existed prior to the adoption of the constitution. It does not extend the right of trial by jury— it simply preserves it. It remains inviolate; that is, not disturbed or limited.” In re Rolfs, 30 Kan. 758, 762, 1 Pac. 523 (1883).
*476This historical analysis has not been undertaken by many courts considering a juvenile’s right to a juiy trial even though many state constitutions contain similar provisions. Recently, these provisions have received renewed attention because of questions regarding the treatment of juvenile adjudications in light of three-strike legislation, sentencing guidelines, and the United States Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 490, 147 L. Ed. 2d 435, 120 S. Ct. 2348 (2000). For example, the issue is now pending before the California Supreme Court in the context of that court’s discretionary review of a California Court of Appeals decision which held that juvenile adjudications, even by plea, could not count as a strike under that state’s three-strike rule because there was no right to a jury trial. People v. Nguyen, 62 Cal. Rptr. 3d 255, rev. granted 67 Cal. Rptr. 3d 460, 169 P.3d 882 (2007). In the decision now being reviewed, the California Court of Appeals concluded:
“At English common law prior to 1854, juveniles charged with crimes were either tried as adults with the right to jury trial, or were not tried at all. With Parliament’s enactment of the Youthful Offenders Act in that year, juveniles lost their jury trial rights in cases of minor crimes such as petty theft, but retained the right in felonies.” 62 Cal. Rptr. 3d at 257-58.
The conclusion was largely based upon an earlier California Court of Appeals decision, In re Javier A., 159 Cal. App. 3d 913, 206 Cal. Rptr. 386 (1984), in which there was an extensive discussion of English common law relating to the prosecution of juveniles. In Javier A., the California Court of Appeals discussed many proposals considered by the British Parliament (Parliament) during the 1800’s relating to establishing a juvenile justice system similar to current American systems. The analysis focuses upon this period because California became a state in 1850.159 Cal. App. 3d at 930. This same time period is relevant to our consideration because the Kansas Constitution Bill of Rights was ratified by the electors in 1859 and became effective in 1861.
*477The Javier A. court, citing 3 Blackstone, Commentaries on the Laws of England 379 (1780), noted that the “English placed a high value on trial by jury and vigorously resisted attempts to erode its coverage.” 159 Cal. App. 3d at 931. Although some limitations were placed on the right to a jury trial in 1854 when Parliament enacted the Youthful Offenders Act and restricted the automatic right to a jury trial when a petty offense was charged, more sweeping proposals were routinely rejected, in part because of objections to doing away with or limiting the right to a jury trial when a felony was charged. 159 Cal. App. 3d at 933-41. The legislative history and comments of members of Parliament discussed in the Javier A. opinion provide sound support for that court’s conclusion that “[d] espite the parens patriae relationship between the English government and its minor citizens, those same minors enjoyed an unequivocal right to juiy trial when accused of crime in the law courts.” 159 Cal. App. 3d at 932.
The Javier A. court also discussed earlier cases in which American courts had concluded that a right to juiy trial in juvenile delinquency proceedings did not exist at common law. These decisions are contraiy to the conclusions of many English and American scholars whose writings were discussed in Javier A. Also, these contraiy authorities often relied upon English cases relating to a transfer of custody from the father because the juvenile had engaged in criminal conduct. The Javier A. court, after an analysis of the English cases and laws, concluded this reliance was misplaced because custody could be changed “only after a juvenile had been convicted of an offense after a trial in the law courts during which he had enjoyed a right to jury trial.” 159 Cal. App. 3d at 944.
The California Court of Appeals’ thorough and extensive discussion of these authorities, which is only briefly touched upon here, is supported by Kansas cases in which we have noted that at common law a person 14 years old or older was deemed presumptively capable of committing a crime. E.g., State v. Williams, 283 Kan. 492, 495, 153 P.3d 520 (2007); State v. Lowe, 238 Kan. 755, 758, 715 P.2d 404 (1986), overruled on other grounds Lowe v. State, 242 Kan. 64, 744 P.2d 856 (1987). Although these cases have not discussed the right to a juiy trial, they recognize the common-*478law treatment of these juveniles as part of the adult criminal prosecution system. Other Kansas cases have recognized that under this system, “the right of jury trial [was restricted] to cases which at common law were prosecuted by indictment or information, and these, as is well known, were offenses of the higher grade, while ordinary petty offenses were tried upon a simple complaint.” In re Rolfs, 30 Kan. at 762.
Based upon these authorities, I would conclude that § 5 of the Kansas Constitution Bill of Rights grants a right to a trial by jury to all juveniles 14 years of age or older who are charged with a felony. Thus, 16-year-old L.M., who was charged with aggravated sexual battery, would be entitled to a trial by jury.